                   Case 2:20-cv-01571-JCC Document 52 Filed 12/23/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   In re:                                                   CASE NO. C20-1571-JCC
10
     SETH BASIL COLCHESTER,                                   ORDER
11
                                Petitioner,
12            v.

13   JEWEL LAZARO,
14                              Respondent.
15

16            This matter comes before the Court on the parties’ stipulated and unopposed motions to
17   seal (Dkt. Nos. 8, 20, 27). The Court starts from the position that “[t]here is a strong presumption
18   of public access to [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see Nixon v. Warner
19   Commc’ns, Inc., 435 U.S. 589, 597 (1978). To overcome that presumption, the movant must
20   show that there are “compelling reasons” to seal the documents at issue. See Ctr. for Auto Safety
21   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (holding that the “compelling
22   reasons” standard applies to any motion that “is more than tangentially related to the merits of a
23   case”). The Court finds compelling reasons to seal the documents, which contain sensitive and
24   confidential information that, if made public, could cause irreparable harm. Accordingly, the
25   court GRANTS the motion to seal (Dkt. Nos. 8, 20, 27) and DIRECTS the Clerk to maintain
26   Docket Numbers 9, 10, 11, 11-1, 21, 30, 51, 51-1 under seal until further order of the Court.

     ORDER
     C20-1571-JCC
     PAGE - 1
              Case 2:20-cv-01571-JCC Document 52 Filed 12/23/20 Page 2 of 2




 1

 2          DATED this 23rd day of December 2020.




                                                    A
 3

 4

 5
                                                    John C. Coughenour
 6                                                  UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-1571-JCC
     PAGE - 2
